 
EXHIBIT 10.1
 
THIS NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES
LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THOSE LAWS.
 
 
SERIES A CONVERTIBLE PROMISSORY NOTE
 
 
Date:       January __, 2010
$90,000.00

 
 
FOR VALUE RECEIVED, XELR8 HOLDINGS, INC., a corporation organized under the laws
of the State of Nevada (hereinafter called the “Borrower” or the “Corporation”),
hereby promises to pay to the order of ____________________, a
____________________, or its registered assigns (individually, the “Holder”, and
collectively with the holders of all other notes of same like and tenor, the
“Holders”), the sum of Ninety Thousand Dollars and no/100’s ($90,000.00) on the
Second Anniversary of the date hereof (the “Issue Date”) (the “Scheduled
Maturity Date”), and to pay interest on the unpaid principal balance hereof at a
rate of ten percent (10%) per annum.  Interest shall be calculated based on a
365 day year and shall be payable at the Scheduled Maturity Date.  All payments
of principal and interest (to the extent not converted in accordance with the
terms hereof) shall be made in, and all references herein to monetary
denominations shall refer to, lawful money of the United States of America.  All
payments shall be made at such address as the Holder shall have given or shall
hereafter give to the Borrower by written notice made in accordance with the
provisions of this Note. 
 
The term “Note” and all references thereto, as used throughout this instrument,
shall mean this instrument as originally executed, or if later amended or
supplemented, then as so amended or supplemented.  This Note is being issued by
the Borrower along with similar convertible notes designated as the Series A
Convertible Promissory Notes (the “Other Notes” and, together with this Note,
the “Notes”).

 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE I

 
PREPAYMENT
 
A. Mandatory Prepayment.  Upon the occurrence of an Event of Default (as defined
below), this Note shall be prepaid by the Borrower in accordance with the
provisions of Article V hereof.
 
B. Prepayment Without Consent.  The Company may prepay the Notes plus accrued
interest in cash at any time after one year from the date hereof, without
penalty, by delivering written notice to the holders of the Notes thirty (30)
days prior to the prepayment date (“Notice Period”).  The holders may convert
the Notes into shares of Common Stock at any time during the Notice Period in
accordance with the optional conversion formula.
 
C. Note Exchange.  In the event the Company issues senior secured convertible
promissory notes in the principal amount of at least $1.0 million, on
substantially the terms set forth on Exhibit A attached hereto (“Qualified
Financing”), all principal, together with accrued interest due under the terms
of this Note, shall be exchanged for such notes issued in connection with such
Qualified Financing, without further action required by the parties hereto.  The
Parties agree and acknowledge that, as a result of the foregoing, upon
consummation of a Qualified Financing, this Note shall terminate, and shall only
represent the right to convert such principal and accrued interest into such
notes as shall be issued by the Company in connection with such Qualified
Financing.
 
ARTICLE II

 
CERTAIN DEFINITIONS
 
The following terms shall have the following meanings:
 
A.           “Common Stock” shall mean the Common Stock of the Corporation.
 
B.           “Common Stock Equivalent” means (A) any security convertible, with
or without consideration, into any Common Stock (including any option, warrant
or other right to subscribe for or purchase such a security), (B) any security
carrying any option, warrant or other right to subscribe for or purchase any
Common Stock, or (C) any such option, warrant or other right.
 
C.           “Conversion Amount” means the outstanding principal amount of this
Note, together with all accrued and unpaid interest thereon, on the Conversion
Date.
 
D.           “Conversion Date” means (i) the 30 days after notice is given of
prepayment, or (ii) in the case of an optional conversion pursuant to Section
III.B, the date on which the Holder gives the Corporation written notice of its
election to convert this Note, together with this Note duly endorsed for
cancellation, or (iii) at the Scheduled Maturity Date.
 
E.           “Conversion Price” shall be $0.15, per share.

 
F.           “Scheduled Maturity Date”, shall be the second anniversary of the
Issue Date of the Note.

 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
CONVERSION
 
A. Optional Conversion.  At any time prior to the earlier of the Scheduled
Maturity Date, the Holder shall have the right to convert the unpaid principal
amount hereof and any accrued interest thereon into such number of fully paid
and non-assessable Conversion Securities as determining in accordance with
Section III.C below.
 
B. Conversion Formula.  In the case of an optional conversion, the number of
Conversion Securities issuable upon conversion of this Note shall be that number
of shares of Common Stock as is equal to the quotient obtained by dividing (x)
the Conversion Amount by (y) the Conversion Price then in effect.
 
       C. Mechanics of Conversion.
 
(i) In the event that the Corporation provides Notice to the holder of
Prepayment of the Notes, the Holder may shall provide written notice to the
Corporation and shall surrender or cause to be surrendered this Note, duly
endorsed, as soon as practicable thereafter to the Corporation before the
expiration of the Notice Period.
 
(ii) In the event that the Holder desires to exercise its right to effect an
optional conversion, the Holder shall provide written notice to the Corporation
and shall surrender or cause to be surrendered this Note, duly endorsed, as soon
as practicable thereafter to the Corporation or the transfer agent.
 
(iii) Upon receipt by the Corporation of a facsimile copy of this Note from the
Holder in connection with either a prepayment conversion or an optional
conversion, the Corporation shall immediately send, via facsimile, a
confirmation to the Holder stating that this Note has been received, the date
upon which the Corporation expects to deliver the Conversion Securities issuable
upon such conversion and the name and telephone number of a contact person at
the Corporation regarding the conversion.  The Corporation shall not be
obligated to issue shares of Conversion Securities upon a conversion unless
either this Note is delivered to the Corporation as provided above, or the
Holder notifies the Corporation that such certificates have been lost, stolen or
destroyed and delivers the documentation to the Corporation required by Section
IX.H hereof.
 
(iv) Upon the surrender of this Note pursuant to clause (iii) above, the
Corporation shall, no later than the later of (a) the tenth business day
following the Conversion Date and (b) the business day following the date of
such surrender (or, in the case of lost, stolen or destroyed certificates, after
provision of indemnity pursuant to Section IX.H), issue and deliver to the
Holder or its nominee the number of Conversion Securities issuable upon
conversion of this Note.  The Corporation shall deliver to the Holder physical
certificates representing the Conversion Securities issuable upon conversion.
 
(v) If any conversion of this Note would result in the issuance of a fractional
Conversion Securities, the Corporation shall pay the Holder in cash the amount
of the fractional shares.
 

 
-3-

--------------------------------------------------------------------------------

 


ARTICLE IV

 
RESERVATION OF SHARES
 
A.           Reserved Amount.  On the Issue Date, the Corporation shall reserve
shares of the authorized but unissued shares of Common Stock for issuance upon
conversion of each of the Notes pursuant to Section III.A hereof and thereafter
the number of authorized but unissued shares of Conversion Stock so reserved
shall not be decreased and shall at all times be sufficient to provide for the
conversion of each of the Notes pursuant to Article III.A hereof at the then
current Conversion Price thereof.
 
ARTICLE V

 
EVENTS OF DEFAULT
 
A. Events of Default.  In the event (each of the events described in clauses
(i)-(vi) below after expiration of the applicable cure period (if any) being an
“Event of Default”):
 
(i) the Corporation fails to pay in full the principal hereof, and/or the
accrued and unpaid interest thereon, when due, whether at maturity, upon
acceleration or otherwise;
 
(ii) except with respect to matters covered by subparagraph (i) above, as to
which such subparagraph shall apply, the Corporation otherwise shall breach any
material term hereunder.
 
(iii) the Corporation shall:
 
(a) sell, convey or dispose of all or substantially all of its assets (the
presentation of any such transaction for stockholder approval being conclusive
evidence that such transaction involves the sale of all or substantially all of
the assets of the Corporation);
 
(b) merge, consolidate or engage in any other business combination with any
other entity (other than pursuant to a migratory merger effected solely for the
purpose of changing the jurisdiction of incorporation of the Corporation and
other than pursuant to a merger in which the Corporation is the surviving or
continuing entity and its capital stock is unchanged) provided that such merger,
consolidation or business combination is required to be reported by the
Corporation on a Current Report on Form 8-K, or any successor form;
 
(c) sell or otherwise issue any securities other than Common Stock or Common
Stock Equivalents;
 

 
-4-

--------------------------------------------------------------------------------

 


(iv) the Corporation or any subsidiary of the Corporation shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise  be
appointed; or bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Corporation or any
subsidiary of the Corporation, and if instituted against the Corporation or any
subsidiary of the Corporation by a third party, shall not be dismissed within 60
days of their initiation,  then, upon the occurrence of any such Event of
Default, at the option of each Holder, exercisable in whole or in part at any
time and from time to time by delivery of a Default Notice (as defined in
Paragraph C below) to the Corporation while such Event of Default continues, the
Corporation shall pay the Holders (and upon the occurrence of an Event of
Default specified in subparagraphs (iv) and (v) of this Section V.A, the
Corporation shall be required to pay the Holders), in satisfaction of its
obligation to pay the outstanding principal amount of the Notes and accrued and
unpaid interest thereon, an amount equal to the Default Amount (as defined in
Section V.B below) and such Default Amount, together with all other ancillary
amounts payable hereunder, shall immediately become due and payable, all without
demand, presentment or notice, all of which are hereby expressly waived,
together with all costs, including, without limitation, legal fees and expenses
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.  For the avoidance of doubt, the
occurrence of any event described in clauses (i), (iii), (iv), (v) and (vi)
above shall immediately constitute an Event of Default and there shall be no
cure period.  Upon the Corporation’s receipt of any Default Notice hereunder,
the Corporation shall immediately (and in any event within one business day
following such receipt) deliver a written notice (a “Default Announcement”) to
all Holders of the Notes stating the date upon which the Corporation received
such Default Notice and the amount of the Notes covered thereby.  Following the
delivery of a Default announcement hereunder, at any time and from time to time,
each Holder of the Notes may request (either orally or in writing) information
from the Corporation with respect to the instant default (including, but not
limited to, the aggregate principal amount outstanding of Notes covered by
Default Notices received by the Corporation) and the Corporation shall furnish
(either orally or in writing) as soon as practicable such requested information
to such requesting Holder.
 
B. Definition of Default Amount.  The “Default Amount” with respect to a Note
means an amount equal to the aggregate principal amount outstanding of the Notes
being paid plus all accrued and unpaid interest thereon through the payment
date.
 
C. Failure to Pay Default Amounts.  If the Corporation fails to pay any Holder
the Default Amount with respect to any Note within five business days after its
receipt of a notice requiring such repayment (a “Default Notice”), then the
Holder of any Note delivering such Default Notice shall be entitled to interest
on the Default Amount at a per annum rate equal to twelve percent (12%) from the
date on which the Corporation receives the Default Notice until the date of
payment of the Default Amount hereunder.  In the event the Corporation is not
able to repay all of the outstanding Notes subject to Default Notices delivered
prior to the date upon which such repayment is to be effected, the Corporation
shall repay the outstanding Notes from each Holder pro rata, based on the total
amounts due on the Notes at the time of repayment included by such Holder in all
Default Notices delivered prior to the date upon which such repayment is to be
effected relative to the total amounts due under the Notes at the time of
repayment included in all of the Default Notices delivered prior to the date
upon which such repayment is to be effected.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
ADJUSTMENTS TO THE CONVERSION PRICE
 
The Conversion Price shall be subject to adjustment from time to time as
follows:
 
A. Stock Splits, Stock Dividends, Etc.  If, at any time on or after the Issue
Date, the number of outstanding shares of the Corporation’s capital stock is
increased by a stock split, stock dividend, combination, reclassification or
other similar event, the Conversion Price shall be proportionately reduced, or
if the number of outstanding shares of the Corporation’s capital stock is
decreased by a reverse stock split, combination or reclassification of shares,
or other similar event, the Conversion Price shall be proportionately
increased.  In such event, the Corporation shall notify the Corporation’s
transfer agent of such change on or before the effective date thereof.
 
       B. Adjustment Due to Merger, Consolidation, Etc.  If, at any time after
the Issue Date, there shall be (i) any reclassification or change of the
outstanding shares of the Corporation’s capital stock (other than a change in
par value, or from par value to no par value, or from no par value to par value,
or as a result of a subdivision or combination), (ii) any consolidation or
merger of the Corporation with any other entity (other than a merger in which
the Corporation is the surviving or continuing entity and its capital stock is
unchanged), (iii) any sale or transfer of all or substantially all of the assets
of the Corporation or (iv) any share exchange pursuant to which all of the
outstanding shares of any class or series of the Corporation’s capital stock are
converted into other securities or property (each of (i) - (iv) above being a
“Corporate Change”), then appropriate provisions (in form and substance
reasonably satisfactory to the Holders of a majority of the principal amount of
the Notes then outstanding) shall be made with respect to the rights and
interests of the Holders of the Notes to the end that the economic value of the
Notes are in no way diminished by such Corporate Change and that the provisions
hereof (including, without limitation, in the case of any such consolidation,
merger or sale in which the successor entity or purchasing entity is not the
Corporation, an immediate adjustment of the Conversion Price so that the
Conversion Price immediately after the Corporate Change reflects the same
relative value as compared to the value of the surviving entity’s common stock
that existed between the Conversion Price and the value of the Corporation’s
common stock immediately prior to such Corporate Change) shall thereafter be
applicable, as nearly as may be practicable in relation to any shares of stock
or securities thereafter deliverable upon the conversion thereof.  The
Corporation shall not effect any Corporate Change unless (i) each Holder of the
Notes has received written notice of such transaction at least 45 days prior
thereto, but in no event later than 15 days prior to the record date for the
determination of shareholders entitled to vote with respect thereto, (ii) the
resulting successor or acquiring entity (if not the Corporation) assumes by
written instrument (in form and substance reasonably satisfactory to the Holders
of a majority of the principal amount of the Notes then outstanding) the
obligations of the Notes and (iii) the Corporation shall have received the prior
written consent of the Holders of a majority of the principal amount of the
Notes then outstanding.  The above provisions shall apply regardless of whether
or not there would have been a sufficient number of shares of capital stock
authorized and available for issuance upon conversion of the Notes outstanding
as of the date of such transaction, and shall similarly apply to successive
reclassifications, consolidations, mergers, sales, transfers or share
exchanges. 
 

 
-6-

--------------------------------------------------------------------------------

 


C. Adjustment Due to Distribution.  If, at any time after the Issue Date, the
Corporation shall declare or make any distribution of its assets (or rights to
acquire its assets) to holders of the Corporation’s capital stock as a partial
liquidating dividend, by way of return of capital or otherwise (including any
dividend or distribution to the Corporation’s shareholders in cash or shares (or
rights to acquire shares) of capital stock of a subsidiary (i.e. a spin-off)) (a
“Distribution”), then the Holders of the Notes shall be entitled, upon any
conversion of the Notes after the date of record for determining shareholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to the Holder with respect to the shares of the Corporation’s
capital stock issuable upon such conversion had such Holder been the holder of
such shares of such stock on the record date for the determination of
shareholders entitled to such Distribution.
 
D. Purchase Rights.  If, at any time after the Issue Date, the Corporation
issues any warrants, rights or options, whether or not immediately exercisable,
to subscribe for or to purchase the Corporation’s capital stock or securities
exercisable, convertible into or exchangeable for the Corporation’s capital
stock or rights to purchase stock, warrants, securities or other property (the
“Purchase Rights”) pro rata to the record holders of any class or series of the
Corporation’s capital stock, then the Holders of the Notes will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of shares of the Corporation’s capital stock acquirable upon complete
conversion of the Notes  immediately before the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of the Corporation’s capital
stock are to be determined for the grant, issue or sale of such Purchase Rights.
 
E. Adjustment in Number of Shares.  Upon each adjustment of the Conversion Price
pursuant to the provisions of this Article VI, the number of shares of
Conversion Stock issuable upon conversion of this Note at each such Conversion
Price shall be adjusted by multiplying a number equal to the Conversion Price in
effect immediately prior to such adjustment by the number of shares of
Conversion Stock issuable upon conversion of this Note at such Conversion Price
immediately prior to such adjustment and dividing the product so obtained by the
adjusted Conversion Price.
 
F. Additional Adjustment Provisions.  The following provisions shall be
applicable to the making of adjustments in the Conversion Price and the number
of Conversion Stock pursuant to this Article VI:
 
(i) Any obligation, agreement or undertaking to issue shares of Common Stock or
Common Stock Equivalents at any time in the future shall be deemed to be an
issuance at the time such obligation, agreement or undertaking is made or
arises.
 
(ii) No adjustment of the Conversion Price or the number of Conversion Stock
shall be made pursuant to this Article VI upon the issuance of any shares of
Common Stock that are issued upon the exercise, conversion or exchange of any
Common Stock Equivalents for which an adjustment has already been made pursuant
to this Article VI.  Should the Net Consideration Per Share of any Common Stock
Equivalents for which an adjustment has been made pursuant to this Article VI
(or would have been made pursuant to this Article VI had the Net Consideration
Per Share of such Common Stock Equivalents been less than the Conversion Price
in effect immediately prior to the issuance or sale thereof) be decreased from
time to time other than as a result of the application of anti-dilution
provisions substantially similar to the provisions of this Article VI, then,
upon the effectiveness of each such change, the Conversion Price and the number
of Conversion Stock shall be readjusted to that which would have been obtained
(A) had the adjustments made pursuant to this Article VI upon the issuance of
such Common Stock Equivalents been made upon the basis of the new Net
Consideration Per Share of such Common Stock Equivalents, and (B) had the
adjustments made to the Conversion Price and the number of Conversion Stock
since the date of issuance of such Common Stock Equivalents been made to such
Conversion Price and the number of Conversion Stock as adjusted pursuant to
clause (A) above.

 
-7-

--------------------------------------------------------------------------------

 


(iii) In the event any shares of Common Stock or Common Stock Equivalents are
issued or sold without consideration, such shares of Common Stock or Common
Stock Equivalents shall be deemed to have been issued or sold for a
consideration of $0.0001 per share.
 
(iv) In the event that all or any part of the consideration received or paid by
the Corporation in connection with any of the transactions described in this
Article VI consists of property other than cash, such consideration shall be
deemed to have a fair market value as is reasonably determined in good faith by
the Board of Directors of the Corporation in a manner reasonably acceptable to
the holder of this Note.
 
(v) All calculations under this Article VI shall be made to the nearest 1/100th
of a cent or 1/10,000th of a share of Common Stock, as the case may be.  No
adjustment to the Conversion Price (and, correspondingly, to the number of
Conversion Stock) shall be required unless such adjustment (plus any adjustments
not previously made by reason of this Section VI.F would require an increase or
decrease of at least 1% in such Conversion Price; provided, however, that any
adjustment(s) that by reason of this Section VI.F are not required to be made
shall be carried forward and taken into account upon the earlier of (A) any
subsequent adjustment or (B) any conversion of this Note.
 
(vi) Notwithstanding any other provision of this Note, no adjustment to the
Conversion Price shall be made to the extent such adjustment would reduce the
Conversion Price below the par value of the Common Stock.
 
(vii) No adjustment to the Conversion Price shall be made (A) upon the exercise
of any warrants, options or convertible securities issued and outstanding on the
Issue Date; (B) upon the grant or exercise of any stock or options which may
hereafter be granted to or exercised by any employee, director or consultant
under any employee benefit plan of the Corporation now existing or to be
implemented in the future, so long as the issuance of such stock or options is
approved by a majority of the Board of Directors of the Corporation or a
majority of the members of a committee of non-employee directors established for
such purpose; (C) upon  exercise of the Warrants; (D) the issuance of securities
in connection with strategic business partnerships or joint ventures, the
primary purpose of which, in the reasonable judgment of the Board of Directors,
is not to raise additional capital; or (E) the issuance of securities pursuant
to any equipment financing from a bank or similar financial or lending
institution approved by the Board of Directors.
 
G. Notice of Adjustments.  Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Article VI amounting to a
more than 5% change in such Conversion Price, the Corporation, at its expense,
shall promptly compute such adjustment or readjustment and prepare and furnish
to each Holder a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is
based.  The Corporation shall, upon the written request at any time of ­any
Holder of the Notes, furnish to such Holder a like certificate setting forth (i)
such adjustment or readjustment and (ii) the Conversion Price at the time in
effect.
 
H. Other Action Affecting Conversion Price.  If the Corporation takes any action
affecting the Conversion Stock after the date hereof that would be covered by
Section VI.A through F, but for the manner in which such action is taken or
structured, which would in any way diminish the value of the Notes, then the
Conversion Price shall be adjusted in such manner as the Board of Directors of
the Corporation shall in good faith determine to be equitable under the
circumstances.
 

 
-8-

--------------------------------------------------------------------------------

 



ARTICLE VII

 
CONSENT RIGHTS
 
A. So long as any Notes are outstanding, the Corporation shall not, in each case
without first obtaining the written consent of the Holders of a majority of the
then outstanding principal amount of the Notes: (i)(a) redeem, or declare or pay
any dividends (whether in cash or stock), or otherwise make any distributions
with respect to any class or series of capital stock of the Corporation, except
for dividends and distributions payable solely in the capital stock of the
Corporation, or (b) prepay any outstanding indebtedness of the Corporation, or
(ii) create or sell any securities that rank senior to or pari passu with the
Notes.
 
ARTICLE VIII

 
MISCELLANEOUS
 
A. Failure or Indulgency Not Waiver.  No failure or delay on the part of any
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
B. Notices.  Any notices required or permitted to be given under the terms of
this Note shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party.  The addresses for such
communications shall be:
 
If to the Corporation:
 
 
XELR8 Holdings, Inc
 
480 South Holly Street
 
Denver, Colorado 80246
 
Telephone: (303) 316-8577
 
Facsimile:  (303) 316-4116
 
Attention:  Chief Executive Officer
 
If to the Holder, to the address set forth under such Holder’s name on the
signature page hereto.  Each party shall provide notice to the other parties of
any change in address or the address of any transferee of the Note.

 
-9-

--------------------------------------------------------------------------------

 
 
C. Amendment Provision.  This Note and any provision hereof may be amended only
by an instrument in writing signed by the Corporation and the Holders of a
majority of the then outstanding principal amount of the Notes.
 
D. Assignability. This Note shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of the Holder and its
successors and assigns.  Notwithstanding anything to the contrary contained in
this Note or the Transaction Documents, this Note may be pledged and all rights
of the Holder under this Note may be assigned to any affiliate or to any other
person or entity without the consent of the Corporation.
 
E. Cost of Collection.  If an Event of Default occurs hereunder, the Corporation
shall pay the Holder hereof costs of collection, including reasonable attorneys’
fees.
 
F. Governing Law; Jurisdiction.  This Note shall be governed by and construed in
accordance with the laws of the State of Colorado applicable to contracts made
and to be performed in the State of Colorado.  The Corporation irrevocably
consents to the jurisdiction of the United States federal courts and the state
courts located in the State of Colorado in any suit or proceeding based on or
arising under this Note and irrevocably agrees that all claims in respect of
such suit or proceeding may be determined in such courts.  The Corporation
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding.  The Corporation further agrees that service of process
upon the Corporation mailed by first class mail shall be deemed in every respect
effective service of process upon the Corporation in any such suit or
proceeding.  Nothing herein shall affect the right of any Holder to serve
process in any other manner permitted by law.  The Corporation agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.
 
G. Denominations.  At the request of the Holder, upon surrender of this Note,
the Corporation shall promptly issue new Notes in the aggregate outstanding
principal amount hereof, in the form hereof, in such denominations of at least
$25,000 as the Holder shall request.
 
H. Lost or Stolen Notes.  Upon receipt by the Corporation of (i) evidence of the
loss, theft, destruction or mutilation of any Note and (ii) (y) in the case of
loss, theft or destruction, of indemnity (without any bond or other security)
reasonably satisfactory to the Corporation, or (z) in the case of mutilation,
upon surrender and cancellation of any Note, the Corporation shall execute and
deliver a new Note of like tenor and date.
 
I. Payment of Cash; Defaults.  Whenever the Corporation is required to make any
cash payment to a Holder under the Notes (whether a Default Amount or upon
prepayment, repayment or otherwise), such cash payment shall be made in U.S.
dollars to the Holder within five business days after delivery by such Holder of
a notice specifying that the Holder elects to receive such payment in cash and
the method (e.g., by check, wire transfer) in which such payment should be
made.  If such payment is not delivered within such five business day period,
such Holder shall thereafter be entitled to interest on the unpaid amount at a
per annum rate equal to the lower of twenty-four percent (24%) and the highest
interest rate permitted by applicable law until such amount is paid in full to
the Holder.

 
-10-

--------------------------------------------------------------------------------

 


J. Status as Note Holder.  Upon an Automatic Conversion Trigger Event, (i) the
principal amount of the Notes (but none of the accrued and unpaid interest
thereon) shall be deemed converted into shares of Conversion Stock as of the
Conversion Date and (ii) the Holder’s rights as a Holder of such Notes shall
cease and terminate, excepting only the right (A) to receive certificates for
such shares of Conversion Stock and (B) to exercise any remedies provided herein
or otherwise available at law or in equity to such Holder because of a failure
by the Corporation to comply with the terms of the Notes.
 
K. Remedies Cumulative.  The remedies provided in this Note shall be cumulative
and in addition to all other remedies available under this Note, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit a Holder’s right to pursue actual
damages for any failure by the Corporation to comply with the terms of this
Note. The Corporation acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holders of the Notes and that the
remedy at law for any such breach may be inadequate.  The Corporation therefore
agrees, in the event of any such breach or threatened breach, that the Holders
of the Notes shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.
 
L. Business Day.  For purposes of this Note, the term “business day” means any
day, other than a Saturday or Sunday or a day on which banking institutions in
the State of Colorado are authorized or obligated by law, regulation or
executive order to close.  If any payment to be made hereunder shall be stated
to be or become due on a day which is not a business day, such payment shall be
made on the next following business day and such extension of time shall be
included in computing interest in connection with such payment. 
 
M. Certain Waivers.  Borrower and each endorser hereby waive presentment, notice
of nonpayment or dishonor, protest, notice of protest and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
payment of this Note, and hereby waive all notice or right of approval of any
extensions, renewals, modifications or forbearances which may be allowed.
 
N. JURY TRIAL WAIVER.  BORROWER HEREBY WAIVES, AND HOLDER BY ITS ACCEPTANCE
HEREOF THEREBY WAIVES, TRIAL BY JURY IN ANY LEGAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF OR RELATED TO THIS NOTE OR THE RELATIONSHIP EVIDENCED
HEREBY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER TO ACCEPT AND RELY
UPON THIS NOTE.
 
O. Severability.  If any provision of this Note shall be prohibited or invalid,
under applicable law, it shall be ineffective only to such extent, without
invalidating the remainder of this Note.
 
P. Maximum Interest Rate.  If the effective interest rate on this Note would
otherwise violate any applicable usury law, then the interest rate shall be
reduced to the maximum permissible rate and any payment received by the Holder
in excess of the maximum permissible rate shall be treated as a prepayment of
the principal of this Note.
 
 
-11-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officer as of the date first written above.
 


 
XELR8 Holdings, Inc.
 


 
By:                                                                     
      Name:   Daniel W. Rumsey
      Title:     Interim Chief Executive Officer
 
 


 
[Signature page to Convertible Promissory Note.]

